DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Response to Amendment
Amendment received on 08/06/2021 is acknowledged and entered. Claims 1-5 have been canceled. New claims 6 and 7 have been added. Claims 6-7 are currently pending in the application. 
                                                 Priority
Applicant appears to claim the benefit of provisional application 62/719,763, filed 8/20/2018 (Specification, page 6). A review of Application Data Sheet (ADS) (form PTO/AIA /14) shows that the provisional application is not listed in the ADS (page 3, a Domestic Benefit/National Stage Information section). 
Applicant filed a corrected ADS on 08/06/2021; however, the corrected ADS is not in compliance with 37 CFR 1.76 as being filed with improper markings. (See Notice of Non-Compliant Amendment filed to Applicant on 04/20/2021, Continuation of 5). Specifically, newly added information have to be underlined.
Proper markings: The ADS must identify the changes being made with underlining for insertions and strike-through or brackets for text removed. No other markings or indications are acceptable. Where an ADS providing corrected or updated information does not contain all of the sections of the ADS, the entire section in which changes are being made must be included in the ADS. A properly marked ADS in accordance with 37 CFR 1.76 is required.

If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121,365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet; if the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c) or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under 35 U.S.C. 111 (a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371 (b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121,365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, 
If the reference to the prior application was previously submitted within the time period set forth in 37 CFR 1.78 but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1,17(m) are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78 by filing an ADS with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS with the reference). See MPEP § 211.02.
Specification
The amendment filed 08/06/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows (emphasis added): 
Specification
[0011] FIG. 1 — Figure 1 illustrates various embodiments of the application including the flow and presentation of price and review information. Figure 1 shows how data is processed from a non-standardized format, converted, then stored, and results in notification to users.
Drawings
The new sheet introduces new matter:

    PNG
    media_image1.png
    341
    843
    media_image1.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 6 recites (emphasis added):
	a) storing information in a standardized format about a cannabis product’s price in a plurality of network-based non-transitory storage devices having a collection of cannabis dispensary records stored thereon;
	b) providing remote access to users over a network so any one of the users can update the information about the cannabis product’s price in the collection of dispensary records in real time through a graphical user interface, wherein one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users;
	c) converting, by a content server, the non-standardized updated information into the standardized format;
	d) storing the standardized updated information about the cannabis product’s prices in the collection of dispensary records in the standardized format;

	f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date cannabis product price information.

Similarly, new claim 7 recites:
	a) storing information in a standardized format about a cannabis dispensary’s customer experience in a plurality of network-based non-transitory storage devices having a collection of cannabis dispensary records stored thereon;
	b) providing remote access to users over a network so any one of the users can update the information about the cannabis dispensary’s customer experience in the collection of dispensary records in real time through a graphical user interface, wherein one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users;
	c) converting, by a content server, the non-standardized updated information into the standardized format,
	d) storing the standardized updated information about the cannabis dispensary’s customer experience in the collection of dispensary records in the standardized format;
	e) automatically generating a message containing the updated information about the cannabis dispensary’s customer experience by the content server whenever updated information has been stored; and
	f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date cannabis dispensary customer experience information.

However, the Specification does not provide support for the recited limitations. Amended claims which introduce new elements or limitations which are not supported by the as-filed disclosure violate the written description requirement.  In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). The concept of converting data from one format to another, and/or maintaining data in standardized format at the central location is not described in the Specification.  Similarly, there is no discussion of providing the functionality for the converting data from non-standardized format into the standardized format, and vice versa. 
When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation."  Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998) (emphasis added). In this case, the communication of data between nodes and the central server could occur by a variety of possible methods, the data could be communicated, processed and saved using various techniques, and the written description cannot be said to require that the re received updated cannabis price data must be only in non-standardized format, and have to be converted and stored at the central server only in the standardized format," since it is silent on the matter. The Examiner agrees that such reformatting of non-standardized format into the standardized format and vice versa is well known to one skilled in the art. However, the lack of support is not cured simply because one skilled in the art could have arrived at the claimed invention or found it obvious to modify the system in such a manner. If it would be possible, anything could be added to the claims without violating the written description requirement.  No limitations from the Specification have been read into the claim for the purposes of determining support under § 112. “What may or may not be obvious is not the test.” Lockwood vs. Anderson, 41USPQ 2d @ 1966. 	Therefore, the recited newly introduced limitations constitute new matter.
	                                          



                                                  Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 6 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 6 is directed to a statutory category, because a series of steps for submitting cannabis prices satisfies the requirements of a process (a series of acts). 

	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of submitting and reviewing prices of cannabis products. The claim recites: 
	Claim 6. A method comprising:
	a) storing information in a standardized format about a cannabis product’s price in a plurality of network-based non-transitory storage devices having a collection of cannabis dispensary records stored thereon;
	b) providing remote access to users over a network so any one of the users can update the information about the cannabis product’s price in the collection of dispensary records in real time through a graphical user interface, wherein one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users;
	c) converting, by a content server, the non-standardized updated information into the standardized format;
	d) storing the standardized updated information about the cannabis product’s prices in the collection of dispensary records in the standardized format;
	e) automatically generating a message containing the updated information about the cannabis product’s prices by the content server whenever updated information has been stored; and
	f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date cannabis product price information.

	The limitations of storing information; providing access; converting format; storing information; generating a message, and transmitting the message, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, mathematical concepts and/or certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “storing information”; “providing access,” etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification 
	Regarding converting format limitations, while said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Here, the claimed subject matter is directed to the abstract idea e.g., “non-standardized format”) to generate additional information (e.g., “standardized format”). See id.
	As per storing and transmitting limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data, similar because at another level of abstraction the claims could be characterized as tailoring price-related information presented to a user based on, e.g., user data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; similar because at another level of abstraction the claims could be characterized as a process of gathering and analyzing cannabis products related information, then displaying the results; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; similar because this also characterizes the invention at another level of abstraction.
See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes”, “Mathematical Concepts” and “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional elements – using a processor to perform the recited steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually.
practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
       The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require submitting data to a central location, processing the data, storing the data, and transmitting data. 
	As per storing and transmitting data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere 
	Based on the Specification, the invention utilizes existing, conventional communication networks and generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices (Specification; [0015]; [0019]). And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data have recognized by the courts as routine and conventional activity. Specifically, regarding storing information; providing access; converting format; storing information; generating a message, and transmitting the message functions, MPEP 2106.05(d)(II) defines said functions as routine and conventional, or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)); 
Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”); collecting and comparing known information in Classen 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)
	iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
	vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

Thus, the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer, Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 6 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely information collection, storing, and outputting functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Analogous to Power Group, claim 6 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data. The claim does not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. 
	Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, comparing and outputting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 6 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps do not improve the functioning computers itself, including of the processor(s) or the network elements; there are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. Thus, the current application’ solution to the problem of providing various customers with prices of cannabis products from various sellers is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 6 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The recited steps merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “a) storing information in a standardized format about a cannabis product’s price in a plurality of network-based non-transitory storage devices having a collection of cannabis dispensary records stored thereon” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment of electronic commerce is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
Accordingly, claim 6 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. 
Because Applicant’s method claim 7 adds nothing of substance to the underlying abstract idea, the claim too is patent ineligi-ble under §101.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2016/0042453 A1) in view of Edelman et al. (US 2016/0358246 A1).

	Claim 6. Schwartz et al. (Schwartz) discloses:
	a) storing information about a cannabis product’s price in a plurality of network-based non-transitory storage devices having a collection of cannabis dispensary records stored thereon; Fig. 1;  [0050]
	b) providing remote access to users over a network so any one of the users can update the information about the cannabis product’s price in the collection of dispensary records in real time through a graphical user interface, wherein one of the users 
	d) storing the updated information about the cannabis product’s prices in the collection of dispensary records; [0060]; [0082]; cls. 27-29
	e) automatically generating a message containing the updated information about the cannabis product’s prices by the content server whenever updated information has been stored; [0053]; [0055]; [0056], and
	f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date cannabis product price information. [0053]; [0055]; [0056]; [0060]; cls. 27-29
	Schwartz further teaches that the elements of the end-user interface software would typically be implemented using JavaScript, dynamic Hyper Text Markup Language (HTML) or other similar methods for providing active content to market participants using a web-browser to access the system [0058]; that central server is configured for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 606, [0076], and that conventional methods and hardware are selected and implemented such as encryption of data, firewall systems, and other protection measures [0082].
	However, Schwartz does not explicitly teach: storing information in a standardized format; receiving information in a non-standardized format; and  converting and storing, by a content server, the non-standardized updated information into the standardized format, which is disclosed in Edelman et al. (Edelman) [0010]; [0038] (In another embodiment, a server is described, comprising a network 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schwartz to include the recited limitations, as disclosed in Edelman, because it would advantageously allow to use the proprietary information produced by legacy systems and the services offered by these systems in other applications without having to develop customized software solutions for each individual legacy piece of software used, as specifically stated in Edelman. [0006]; [0007]

	a) storing information about a cannabis dispensary’s customer experience (cannabis product’s price) in a plurality of network-based non-transitory storage devices having a collection of cannabis dispensary records stored thereon; Fig. 1;  [0050]
	b) providing remote access to users over a network so any one of the users can update the information about the cannabis dispensary’s customer experience in the collection of dispensary records in real time through a graphical user interface, wherein one of the users provides the updated information dependent on the hardware and software platform used by the one of the users; [0050]; [0053]; [0058]; [0059]; [0083]
	d) storing the updated information about the cannabis dispensary’s customer experience in the collection of dispensary records; [0060]; [0082]; cls. 27-29
	e) automatically generating a message containing the updated information about the cannabis dispensary’s customer experience by the content server whenever updated information has been stored; [0053]; [0055]; [0056], and
	f) transmitting the message to all of the users over the computer network in real time, so that each user has immediate access to up-to-date cannabis dispensary customer experience information. [0053]; [0055]; [0056],
	Schwartz further teaches that the elements of the end-user interface software would typically be implemented using JavaScript, dynamic Hyper Text Markup Language (HTML) or other similar methods for providing active content to market participants using a web-browser to access the system [0058]; that central server is configured for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 606, [0076], and that conventional 
	However, Schwartz does not explicitly teach: storing information in a standardized format; receiving information in a non-standardized format; and  converting and storing, by a content server, the non-standardized updated information into the standardized format, which is disclosed in Edelman et al. (Edelman) [0010]; [0038] (In another embodiment, a server is described, comprising a network 
interface for receiving proprietary retail data from a first retail establishment over a wide-area network, the proprietary retail data comprising customer purchasing information formatted in a first proprietary format, a memory for storing the standardized retail data and processor-executable instructions, a processor couple to the network interface and to the memory for executing the processor-executable instructions that cause the server to receive the proprietary retail data from the retail establishment via the network interface convert the proprietary retail data into a standard retail data format to produce standardized retail data, receive an indication from the retail establishment over the wide-area network that an event relating to the retail establishment has occurred, and in response to receiving the indication, retrieve standardized retail data relating to the customer from a memory, and provide at least some of the standardized retail data related to the customer to the retail establishment for presentation to the customer.) (Thus, as proprietary retail data is received by server 102, the format of the data is identified, then data elements of the proprietary retail data are converted into data elements of a standardized format in accordance with mapping information stored in memory 202 to produce standardized retail data.)
 modify Schwartz to include the recited limitations, as disclosed in Edelman, because it would advantageously allow to use the proprietary information produced by legacy systems and the services offered by these systems in other applications without having to develop customized software solutions for each individual legacy piece of software used, as specifically stated in Edelman. [0006]; [0007]

Response to Arguments
Applicant's arguments filed 08/06/2021 have been fully considered but they are not persuasive. 
Regarding a priority argument, it is respectfully noted that ADS filed on 08/06/2021 is not in compliance with 37 CFR 1.76 as being filed with improper markings. (See Notice of Non-Compliant Amendment filed to Applicant on 04/20/2021, Continuation of 5). Specifically, newly added information have to be underlined. Therefore, the ADS filed 08/06/2021 is not accepted, and the Effective Date of the current application is the Filing Date 06/22/2019.

Applicant further argues that the pending claims are patent eligible, and are similar to Examples 32 and 42 in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
	The Examiner respectfully disagrees with Applicant’s assertion. First, the recited limitations Applicant argues about is not supported by the Specification. Second, the a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. The additional elements - the processor in each step is recited at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Claims elements do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	
Applicant’s arguments regarding claim rejections under 35 USC 103 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/17/2021